FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO GOMEZ,                                   No. 08-55525

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00013-DMS-
                                                 BLM
  v.

SAN DIEGO FAMILY COURT,                          MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Armando Gomez, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his action challenging a state court child custody

decision. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel

v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly concluded that the Rooker-Feldman doctrine

barred the action because it is a “forbidden de facto appeal” of a state court

decision, and raises constitutional claims that are “inextricably intertwined” with

that prior state court decision. Id. at 1158; see also Bianchi v. Rylaarsdam, 334
F.3d 895, 900 n.4 (9th Cir. 2003) (explaining that under the Rooker-

Feldman doctrine, “[i]t is immaterial that [the plaintiff] frames his federal

complaint as a constitutional challenge to the state court[’s] decision[], rather than

as a direct appeal of [that decision]”).

      AFFIRMED.




                                           2                                     08-55525